Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the Appeal Brief filed on July 22, 2021. Claims 1, 3, 4, 6-15 and 17-20 are pending. Claims 1, 3, 4, 6-15 and 17-20 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (BENT US 2016/0110806 A1) teaches systems and methods for conducting electronic trading by receiving at least one trading order, determining a sequencing of the pre-trade order evaluation rules based on one or more dynamically updated performance metrics associated with the pre-trade order evaluation rules, applying the pre-trade order evaluation rules to the at least one received trading order in accordance with the determined sequencing, and based on results from the applying, either transmitting the at least one received trading order to a trading exchange or rejecting the at least one received trading order.
(JP 2004523019 A) teaches an electronic trading systems and methods that allow traders to hide their personal information and to prohibit two-way communication of transactions, the trader can use various trading interfaces to anonymously control the level of the trade and ensure that potentially risky trades are incorrectly completed, receiving a bid or offer from a first trader and disabling a second trader from making the bid or offer from the first trader unavailable. 
Even though, the prior art of record teaches electronic trading systems and methods performing the above-mentioned steps, the prior art of record fails to teach in any combination a computer-implemented method and system optimizing processing of electronic data multiple transaction request messages, comprising the steps of determining, automatically by the optimization processor, whether only the electronic data transaction request associated with the best value will be rejected by a transaction integrity module of the data transaction processing system; and upon the determination, by the optimization processor, that the electronic data transaction request associated with the best value will be rejected by the transaction integrity module, rejecting, by the optimization processor, the plurality of electronic data transaction requests; upon the determination, by the optimization processor, that the electronic data transaction request associated with the best value will not be rejected by the transaction integrity module, determining, by the optimization processor, whether an attempt to match the electronic data transaction request associated with the best value with at least one previously received but unsatisfied electronic data transaction request for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request associated with the best value and the at least one previously received but unsatisfied electronic data transaction request; and upon the determination, by the optimization processor, that the attempt to match the electronic data transaction request associated with the best value with at least one previously received but unsatisfied electronic data transaction request for a transaction which is counter thereto will not result in at least partial satisfaction of one or both of the electronic data transaction request associated with the best value and the at least one previously received but unsatisfied electronic data transaction request, storing, by the optimization processor, data associated with the plurality of electronic data transaction requests in an order book object associated with the data object; and wherein the optimization processor rejects the electronic data transaction requests other than the electronic data transaction request associated with the best value without performing the determining as to whether any of the electronic data transaction requests other than the electronic data transaction request associated with the best value will be rejected by the transaction integrity module, a number of electronic data transaction requests for which the determining is performed thereby being reduced. For these reasons claims 1, 15 and 20 are deemed to be allowable over the prior art of record, and claims 3, 4, 6-14 and 17-19 are allowed by dependency.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amount to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1, 3, 4, 6-15 and 17-20 are deemed to be statutory. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(OLSSON US 2015/0012401 A1) teaches systems and methods negotiating trades on an electronic trading system are presented. An intra-trading-system part-to part negotiation is enabled by receiving a trade negotiation request with respect to a selected order from a user, forwarding the trade negotiation request to a submitter of the selected order; receiving an accept or a reject to the trade negotiation request from the submitter, and initiating an intra-trading-system part-to-part negotiation procedure between the user and the submitter if the negotiation request is accepted by the submitter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691